ON MOTION FOR REHEARING.
Respondent in support of his motion for rehearing asserts that the testimony of plaintiff as to his signing the caretaker's contract is not correctly presented to this court and asks that a rehearing be granted him to enable him to secure a correction of the bill of exceptions and a correct transcript thereof in the abstract *Page 303 
of record before us. The abstract of record on file in this court shows that plaintiff testified that had he known what provisions were contained in the contract he would have complied with them while it is now alleged that, in fact, he stated that had he known the contents of the contract he would not have signed it. If this testimony were corrected it could make no difference in the result. The evidence would still be insufficient to take the question of fraud to the jury. [Austin v. Brooklyn Cooperage Co., ___ S.W. ___; Crim v. Crim, 162 Mo. 544, 553-4, 63 S.W. 489; Anderson v. Meyer Bros. Drug Co., 149 Mo. App. 554, 130 S.W. 829; Worsley v. Wells, 281 S.W. 695, 701; Chicago, St. P.M.  O. Ry. Co. v. Bellewith (C.C.A. 8th Cir.), 83 F. 437, 439.]
Motion for rehearing will be overruled.